Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koradia et al (6,395,976). Koradia teaches an electronic device casing (Fig. 2), comprising: a body  (14) comprising a first stopping surface (a, see annotated figures below) and a second stopping surface (b) disposed opposite to each other; a movable apparatus (12) adapted to be detachably assembled in the body; and a handle structure (20) pivotally disposed to the movable apparatus and comprising a first arm (c) corresponding to the first stopping surface and a second arm (d) corresponding to the second stopping surface, wherein the handle structure is rotatable between an upper pulled position (Fig. 6)  and a lower pressed position (Fig. 8) to adapt the movable apparatus to move between a removed position and an assembled position, wherein when the handle structure is rotated forward from the upper pulled position to the lower pressed position, the first arm moves toward the first stopping surface until abutting the first stopping surface, and the handle structure, by using a contact position of the first arm with the first stopping surface as a point of application of force, pushes the movable apparatus to move from the removed position to the assembled position; and when the handle structure is reversely rotated from the lower pressed position to the upper pulled position, the second arm moves toward the second stopping surface until abutting the second stopping surface, and the handle structure, by using a contact position of the second arm with the second stopping surface as a point of application of force, pushes the movable apparatus to move from the assembled position to the removed position.  
Wherein the body comprises: a body shell (e); and a stopping part (f) disposed protruding from the body shell, wherein the first stopping surface and the second stopping surface are disposed at the stopping part.  Wherein when the handle structure is at the upper pulled position and the movable apparatus is at the removed position, the second arm abuts the second stopping surface, and the first arm is separated from the first stopping surface (Fig. 6); and when the handle structure is at the lower pressed position and the movable apparatus is at the assembled position, the first arm abuts the first stopping surface, and the second arm is separated from the second stopping surface (Fig. 8).  Wherein the handle structure further comprises: a handle body (30) comprising one end and another end, wherein the one end has an operation end, and the another end has one side arm (g) and another side arm (h); a pivot part (23) disposed at the one side arm of the handle body and configured to be pivotally disposed to the movable apparatus; the first arm connected to the another side arm of the handle body and extending toward the second arm; and the second arm connected to the another side arm of the handle body and extending toward the first arm.  Further comprising: a locking module (52) disposed in the movable apparatus and adapted to move between an unlocking position  (Fig. 6) and a locking position (Fig. 8), wherein when the handle structure is at the upper pulled position and the handle structure is pushed against the locking module, the locking module is at the unlocking position, and the movable apparatus is at the removed position and is adapted to move relative to the body; and when the handle structure is at the lower pressed position and the handle structure is separated from the locking module, the locking module is at the locking position, and the movable apparatus is position-limited at the assembled position by the locking module.  


    PNG
    media_image1.png
    429
    636
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    395
    368
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 5-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
June 12, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637